 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDouglas Parking Company and Teamsters Auto-motive Employees Local No. 78, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand East Bay Automotive Machinists Lodge No.1546, affiliated with International Associationof Machinists and Aerospace Workers, AFL-CIO. Cases 32-CA-2902 and 32-RC-1075June 21, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 23, 1981, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Douglas Park-ing Company, Oakland, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the election held inCase 32-RC-1075 on July 18, 1980, be, and ithereby is, set aside, and that this case be remandedto the Regional Director for Region 32 for the pur-pose of conducting a new election in the appropri-ate unit at such time as he deetns that circum-stances permit the free choice of a representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producs.ie., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.* Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.262 NLRB No. 24DECISIONCLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard before me on March 10, 1981,pursuant to a complaint and notice of hearing issued onSeptember 30, 1980, and amended on March 11, 1981, bythe Regional Director for Region 32 of the NationalLabor Relations Board, based on a charge in Case 32-CA-2902 filed on July 24, 1980, by Teamsters Auto-motive Employees Local No. 78, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and East AutomotiveMachinists Lodge No. 1546, affiliated with InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO (the Teamsters and the Machinists, respec-tively, or collectively as the Charging Party, the JointPetitioners, or the Union), against Douglas Parking Com-pany (Respondent or the Employer). On October 8,1980, the Regional Director issued a Report on Objec-tions, order consolidating cases, and notice of hearingconsolidating the hearing in the previous described casewith a hearing in Case 32-RC-1075 on certain objectionsfiled by the Union to the conduct of the Employer con-cerning an election held on June 17, 1980.The amended complaint, as further amended at thehearing, alleges that Respondent's agents at various timesin July 1980 interrogated employees about their unionactivities, threatened employees with discharges becauseof their union activities, and created the impressionamong employees that their union activities were undersurveillance-all in violation of Section 8(a(1) of the Na-tional Labor Relations Act (the Act).' Respondentdenies that it engaged in the conduct alleged in theamended complaint or that it in any way violated theAct.The Union's objections, following withdrawal of cer-tain portions prior to the hearing, aver generally the con-duct set forth in the complaint. An additional issue,raised in the Regional Director's Report on Objections,involves a preelection employee party held by the Em-ployer at which certain door prizes were awarded. TheUnion seeks a new election. The Employer argues thatno conduct engaged in by its agents requires a new elec-tion.All parties were given full opportunity to participatein the hearing, to introduce relevant evidence, to exam-ine and cross-examine witnesses, to argue orally, and tofile post-hearing briefs.Upon the entire record herein2including briefs fromthe General Counsel, Respondent, and the Union, andfrom my observation of the witnesses and their demea-nor, I make the following:I Included in the amended complaint at the hearing was an allegationthat Respondent promised employees wage increases if they voted againstthe Union. On brief the General Counsel moved to withdraw this allega-tion from the complaint, par. 6(c). The motion is hereby granted.I Errors in the transcript are hereby noted.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTsI. JURISDICTIONRespondent is a partnership existing under the laws ofthe State of California, engaged in ownership and oper-ation of parking lots in Oakland, Calfornia, and vicinity.Respondent annually enjoys revenues in excess ofS500,000 from its business operations and annually pur-chases and receives at its Oakland operations goods andservices from outside the State of California of a value inexcess of S50,000.II. LABOR ORGANIZATIONSThe Teamsters and the Machinists are, and each ofthem is, a labor oranization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgroundRespondent operates various parking lots in andaround Oakland, California. The partnership is owned byadmitted agents Sanford Douglas, Leland Douglas,Ronald Douglas, and Dave Flett. Sanford Douglas estab-lished Respondent in 1930 and is the father of Ronaldand Leland Douglas.Respondent employs various full- and part-time em-ployees in the Oakland area. The Union filed a petitionin Case 32-RC-1075 on May 28, 1980, seeking to repre-sent certain of these employees. The parties entered intoan election agreement approved by the Regional Direc-tor on June 17, 1980, which set July 18, 1980, from 1 to5 o'clock in the afternoon as the date and time of therepresentation election. The election was conducted asagreed at both a fixed and a mobile location. The Unionlost the election by a tally of 14 votes for the Union, 34against, and 1 vote challenged. On July 24, 1980, theUnion filed timely objections which, excepting the objec-tions withdrawn by the Union on September 29, 1980,are part of the instant case.B. Specific Allegations in the ComplaintThe allegations of the complaint are few and the dis-putes factually uncomplicated. They may be discussed asfollows.1. The purported questionnaire and associatedinterrogationsAt least some of Respondent's employees work at itsparking lots in parking attendant booths. During thepreelection period Respondent's owners passed out cam-paign literature and made campaign statements and an-nouncements to employees by visiting employees on thejob. Dave Flett and Leland Douglas visited certain em-ployees at their parking lot booths and discussed withthem various issues. Included in these discussions was thepresentation of a particular document prepared by Re-8 The facts were largely undisputed. Except where otherwise notedthemse findings are based on the pleadings, admissions, stipulations, or un-contradicted credible testimonial or documentary evidence.spondent which perhaps a dozen or so employees wereasked to sign. All copies of the document or form weredestroyed immediately after the election,4The languageof the forms and the statements of Respondent's agentsin discussing it with employees is disputed.Respondent's agents testified that the form was a mul-tiparagraph recitation of the Employer's position thatcertain of its parking lots must be operated even in theevent of a strike and that, accordingly, replacementswould be hired to operate the lots in the event employ-ees went out on strike. Leland Douglas testified that theform contained but a single question which asked em-ployees, in effect:Do you understand that these are our obligations,that we must continue to operate [the lots], and thatin the event of a strike that they could be perma-nently replaced, if there was a strike?David Flett acknowledged that he spoke with some fouror five employees concerning the contents of the formand that he had some forms signed. He testified that hedid not recall a signature line on the form. He specifical-ly denied that the form contained a question or that theemployees were otherwise asked if they would workduring a strike. Flett testified that employees were askedonly if they understood the position of the Employerand, in some cases, to sign the form to acknowledge thatunderstanding.Employee Percy Harriston testified that while he wasworking in his parking lot booth on or about July 11 heobserved Dave Flett approach and converse with an-other employee in that employee's booth. Flett thencame to Harriston's booth. Harriston testified that Flettasked him to read the document attached to a clipboardFlett was carrying. Harriston testified that he read thedocument, which was a four-part questionnaire. He be-lieved the questionnaire was written so that a "yes" or"no" answer to some of the questions indicated a pro orantiunion opinion. Harriston believed that the form askedhim if he would work during a strike. He testified thathe signed the form intending to adopt a neutral position.Harriston signed because he believed that to refuse tosign the form would suggest to Respondent that he wasprounion. Harriston recalled that Flett told him that hedid not have to sign the statement.It seems clear that the issue concerning these events isentirely factual. If, as Harriston believed, the Employerwere soliciting employees concerning their intentions re-garding a strike at this critical preelection time, withoutspecific justification not present in this record, such in-terrogations would violate Section 8(aXl) of the Act. If,on the contrary, the Employer's solicitation sought toobtain signatures which did no more than acknowledgethat the Employer's position was understood, then noviolation of the Act occurred. For the resons set forth4 I credit the unchallenged testimony that Respondent's agents de-stroyed most campaign material, including all the questionnaires, immedi-ately after their apparent election victory. There is no evidence that thisaction was undertaken with guilty intent. I therefore reject any arguableadverse inference which might otherwise attach to Respondent becauseof its failure to retain the form.268 DOUGLAS PARKING COMPANYbelow, I conclude that counsel for the General Counselhas failed to meet his burden of proof with regard to thequestionnaire and related conduct. Accordingly, I shalldismiss those allegations of the complaint related to it.The recollections of Flett and Douglas concerning theexact language and format of the form were vague andinexact as were those of Harriston. I do not rely on de-meanor to support my finding here. Each witness con-vinced me that he was trying honestly to recollect boththe events and the language of the form. Thus, the Gen-eral Counsel does not meet his burden based on demea-nor. Turning to probabilities, I find it likely that the lan-guage on the form was substantively as Flett and Doug-las described, but that Harriston misread or confused thelanguage and perceived multiquestion solicitation wherenone existed.6While such an error is unfortunate, and ar-guably resulted in the the belief by Harriston that hisviews on the Union were being solicited, this resultcannot be attributed to Respondent.2. The creation of the impression of surveillance ofemployee votingThe election was conducted from I to 5 p.m. on July18 by means of a roving voting site and a permanent siteat one of the Employer's parking lots. A van was parkedon the lot and used in the fixed voting area balloting.Former Board Agent Richard Zungia was involved inconducting the election at the fixed site. He testified tothe following events. At or about 1 p.m., at which timefive or six employees were lined up to vote, a union ob-server told Zungia that he thought he identified SanfordDouglas parked in a car across the street. The distanceinvolved was some 100 plus feet. Zungia went to theidentified car and spoke to Sanford Douglas, first identi-fying himself as a Board agent. Zungia asked the occu-pant of the car if his name was Sanford Douglas. Doug-las answered no. Zungia then returned to the polling vanand related the conversation to the union observer. Theobserver reasserted to Zungia that Douglas was "sometype of management supervisors."Zungia immediately recrossed the street to the parkedcar and asked Douglas if he was Sanford Douglas or amanager/supervisor for Douglas Parking Company.Douglas asked Zungia why. Zungia again explained hisofficial position and assignment and asked Douglas toleave the area, noting that his presence could cause theresults of the election to be set aside. Douglas respondedthat he would think about it for 10 or 15 minutes. Zungiareturned to the polling area, explained the incident to theunion observer, and commenced voting employees. Afterperhaphs 5 minutes, during which time five or six em-ployees had voted, Zungia observed Douglas leave thearea. The union observer was unavailable to testify be-cause of military service.Sanford Douglas testified that he regularly parks incompany lots for the purpose of inspecting unmannedpay boxes-where customers insert coins and currency inpayment of the parking fee. Consistent with this practice,s Were such a misreading attributable to the deliberately ambiguousdrafting of the Employer, I would find it liable for the resul! here. How-ever, since I do not find the evidence sufficient to supporn such a finding,I specifically refuse to attribute Harriston's error to the Employer.he entered the employer-owned lot across from the poll-ing area because its strategic location permits the view-ing of serveral of the Employer's lots and their payboxes. He had with him a social acquaintance who leftthe vehicle to make a telephone call. Zungia approachedhim for the first time as he was sitting in his car waitingfor the return of his friend. Douglas testified that at thetime he knew "something was to be held there" but thathe was uncertain of the specifics of the balloting or theimpact of the matter.Douglas testified that Zungia initially asked only if hewas the owner of Douglas Parking whereupon he re-sponded, "No, I'm a partner." Zungia then left but re-turned in a few minutes. Zungia asked on this ocasion ifhe was Sanford Doulglas and he said he was. Zungiathen said he was from the National Labor RelationsBoard and asked him to leave immediately. Douglas tes-tified the he waited a few minutes for his friend to returnto the car. When he did they immediately left the area.I credit the testimony of Zungia over Sanford Douglasto the limited extend they differ. Douglas admittedlyknew something was "going on" across the street. Thereis no dispute that the election and the related union cam-paign have involved a considerable part of his partners'time and attention during the period preceding the elec-tion. Douglas, even though he was no longer active inthe day-to-day affairs of the enterprise, knew or shouldhave known of the significance of the events across thestreet. The probabilities also favor Zungia. If Douglas iscredited over Zungia, Zungia's action in first talking toDouglas and then returning to the polling area makes nosense. Only if Zungia's version of events-that Douglasinitially denied any identification with Respondent-iscredited, was the Board agent's return to the polling areaand second trip to the car justified. Zungia, of course,had no interest in the outcome of the election and wasconcerned only with following Board procedure. Fur-thermore, Sanford Douglas was not likely to willinglyadmit an intention to observe the voting.I find that Sanford Douglas, for reasons of curiosity orotherwise, parked some 100 or more feet away from thepolling area-across a street which was carrying regulartraffic-for some 5 to 15 minutes at the commencementof the polling period. During the last 5 minutes of hispresence some five or six employees cast their ballots.There is no evidence that any employees other than theunion observer knew of Douglas's presence. There is noevidence that Douglas communicated with any employeedirectly or indirectly during the events in question orthat the voting was disrupted other than by Zungia'sbrief absences.Without commenting here on the effect of this con-duct, if any, upon the election, it is clear that the above-described conduct does not constitute a violation ofSection 8(a)(1) of the Act. While counsel for the GeneralCounsel cites certain representation cases in which em-ployer surveillance of union meetings was found to re-quire a new election, he did not cite to me, nor am I oth-erwise aware of, any Board cases finding surveillance ofthe polling process, without more, to constitute an unfair269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practice.6Accordingly, I shall dismiss this allega-tion of the complaint.3. The Ronald Douglas-Percy HarristonconversationOn July 17, at 10 to 11 o'clock in the morning,7PercyHarriston was working in his parking lot booth when hewas approached by Ronald Douglas. The two had a con-versation the specifics of which was disputed at the hear-ing. The witnesses' versions of what was said varywidely.a. Harriston's versionHarriston testified that he had not had a conversationwith Ronald Douglas previously but that on this occa-sion Douglas walked up to his booth. Douglas askedHarriston if he was going to the company party thatnight.8Harriston responded that he was not because hehad a daughter coming home from school. Douglas sug-gested he bring his daughter to the party, but Harristonsaid he thought that inadvisable. Douglas then exclaimedthat Harriston could go to the union party then. Harris-ton said he was not going to the union party either,again because of his daughter. Douglas cursed Harristonand exclaimed, "It's been good knowing you."The conversation became heated. Douglas said heknew that Harriston had been attending union meetings.Harriston asked the source of this information and Doug-las responded that he knew the identity of all who at-tended the union meetings and when and where theywere held. Harriston asked Douglas to leave his boothand offered Douglas-apparently as a symbolic offer toquit-the keys to the booth. Harriston then suggestedthat coins had been left about his booth and that he feltthat this was by employer design to impugn his integrityby causing his theft of the coins. Douglas said he knewnothing of the coins and was sorry to hear of the matter.Harriston reasserted he would not attend the companyparty. He told Douglas that he knew Douglas hadlearned all about the union meetings from a named indi-vidual. Douglas did not respond to this assertion, butrather again asked Harriston to attend the companyparty. Harriston said he would attend neither the compa-ny nor the union party. The conversation ended withDouglas walking off, again remarking after a curse,"Harriston, it's been good knowing you."b. Douglas' versionRonald Douglas testified that during his normal dutieshe had occasion to be near Harriston's booth. On the dayin question he asked Harriston if he was coming to "ours Surveillance of the creation in employees' minds of the impression ofsurveillance of union activities, such as employee attendance at a unionmeeting or handbilling, is fundamentally different from surveillance ofthe polling process. This is so because a voting employee, unlike an em-ployee who is engaging in overt union activities, is not obviously favor-ing either side-the ballot being secret. Thus, while polling surveillancemay intrude on laboratory conditions, it is less likely to violate employeeSec. 7 rights.The conversation may have occurred on July 16, but the exact dateis unnecessary to resolve.a The party is discussed infra.party tomorrow night." When Harriston said no, Doug-las asked him why. Harriston responded that his daugh-ter was in town. Douglas suggested Harriston bring herto the party also. Harriston declined this invitation aswell. Harriston then on his own added that he was notgoing to any union meeting either. This was the only ref-erence in the conversation to the Union. Douglas specifi-cally denied at any time telling Harriston that he knewwho had attended union meetings. He also denied curs-ing as a personal habit generally and specifically deniedthe cursing attributed to him by Harriston.Douglas did recall that there was a heated discussionduring the conversation which concerned the military.Harriston did not like white Air Force officerssand hadbelieved that Douglas had been an officer in the AirForce. Douglas testified: "We began to argue a little bitabout the intricacies of the military." On cross-examina-tion Douglas recalled that Harriston had made variouscomplaints to him including the assertion that someonewas trying to frame him by placing coins on his parkinglot booth floor. Harriston said he was suspicious ofDouglas. Douglas assured him he had nothing to do withthe coins.During the conversation Douglas formed the opinionthat Harriston had a bad attitude about the military serv-ice and indeed the world. This offended Douglas and hebroke off the conversation saying, "Goodbye, I'll seeyou later."c. ConclusionThere is no doubt that, if the events occurred as testi-fled to by Harriston, Respondent has violated Section8(aX)() of the Act by creating the impression that em-ployee union activities were under surveillance and bythreatening an employee with discharge because of unionactivities. So, too, it is clear that if the conversation oc-curred as testified to by Ronald Douglas then no viola-tion of the Act occurred. For the reasons set forthbelow, and mindful of the burden which the GeneralCounsel bears as to each allegation in the complaint, Icredit Harriston over Ronald Douglas to the extent theirversions of the conversation differ. Accordingly, I findthat Respondent has violated Section 8(aXl) of the Actas alleged.I find Harriston to be a credible witness with a sounddemeanor. He gave every appearance of attempting toanswer honestly the questions put to him. His testimonyregarding the conversation was detailed. Harriston'smemory was clear and it is unlikely he was confusingRonald Douglas' comments with any other conversationor speaker. Thus, absent deliberate misstatement or dis-tortion by Harriston, the events likely occurred u de-scribed.Two aspects of Harriston's testimony are worthy offurther comment. First, as noted supra, I do not creditHarriston's testimony regarding the form he was present-ed by Flett for his signature on or about July 11. I madethat finding because I believe that Harriston was mistak-en in his interpretation of the form. That determination isHarristo is black; Douglas is white.270 DOUGLAS PARKING COMPANYnot inconsistent with my finding here that Harristontruthfully testified concerning the July 17 conversation.Unlike the form which Harriston misinterpreted, his con-versation with Douglas was not easily susceptible of mis-interpretation or misrecall.Second, Respondent correctly points out that Harris-ton's initial affidavit given to a Board agent on August20, 1980, described his conversation with Ron Douglasin an abbreviated fashion, omitting among other thingsany reference to Douglas' alleged statements regardingknowledge of union meetings. Only in a supplemental af-fidavit given to counsel for the General Counsel onMarch 27, 1981-3 days before the hearing-did Harris-ton recite the events of the conversation in a mannersimilar to his testimony at the hearing. The inference ad-vanced by Respondent is that Harriston recently fabricat-ed the additional information contained in his supplemen-tal affidavit. This recent fabrication, argues Respondent,explains the absence of the added detail in the originalaffidavit. I have considered this argument in light of thedemeanor of each witness. the affidavits of Harriston intheir entirety, and his testimony as a whole. I recognizethe logical force of Respondent's argument but on thisrecord give it little weight. This is particularly so inview of my firm determination that Harriston was anhonest witness. I find that at the time Harriston gave hisfirst affidavit, which covered a broad range of events, heeither did not fully recall the conversation or the Boardagent did not completely interrogate him regarding theconversation.Further, any credibility resolution is based upon acomparison or relative weighing of the credibility ofconflicting witnesses. The demeanor of conflicting wit-nesses may be judged one against the other. RonaldDouglas' demeanor in my view was significantly inferiorto that of Harriston. Douglas seemed unusually agitatedand intense during his examination. He appeared uncom-fortable in his testimony and, in my view, testified withan intent to deny the allegations laid against him ratherthan to testify fully and completely regarding his conver-sation with Harriston.Lastly, the probabilities favor Harriston's version ofthe conversation over Douglas'. Harriston's strong feel-ings of hostility and suspicion that he was being "set up"by Douglas-which each witness described as intense-would reasonably occur following a discussion of hisunion sympathies and Douglas' claim of having knowl-edge of who atended union meetings and his impliedthreat of discharge-his "it's been good knowing you"remark. It is less reasonable that a heated discussionshould evolve out of the version of the conversation tes-tified to by Douglas. The proposition that Harristonwould initiate hostile remarks to his employer based onhis asserted racial prejudice regarding military life is alsounlikely.4. Summary and remedyI have determined that the General Counsel's allega-tions regarding Leland Douglas, Dave Flett, and SanfordDouglas are without merit and therefore should be dis-missed. I have determined that the General Counsel's al-legations that Ronald Douglas created the impression ofsurveillance of employees union activities and threatenedemployees with discharge because of their union activityhave merit and should be sustained. Accordingly, I willfind that in engaging in the conduct described Respond-ent violated Section 8(aX)(1) of the Act.'0Having found Respondent engaged in certain unfairlabor practices, I shall recommend it cease and desisttherefrom and take certain affirmative action designed toeffectuate the purposes of the Act. Such affirmativeaction shall include the posting of the normal notice withremedial language consistent with Board precedent.V. THE UNION'S OBJECTIONSBefore me for resolution pursuant to the Regional Di-rector's Report on Objections are Union's Objections 2and 3 and the matter of the Employer's preelection em-ployee meeting. These matters will be discussed separate-ly.1. Objection 2Objection 2 alleges that Respondent violated employ-ees' Section 7 rights during the critical preelectionperiod, thus constituting conduct affecting the outcomeof the election. I have discussed and resolved the allega-tions of 8(aX1) violations, supra. The only credited evi-dence in support of this objection is that supporting myfinding that Harriston was threatened and coerced in hispreelection conversation with Ron Douglas.The Board views any violation of employee Section 7rights between the filing of the petition and the electionas, a fortiori, objectionable conduct. Dal-Tex OpticalCompany, Inc., 137 NLRB 1782, 1786 (1962). As theBoard noted in Super Thrift Markets, Inc. t/a Enola SuperThrifts, 233 NLRB 409 (1977), there is a single exceptionto this rule:The only recognized exception to this policy iswhere the violations are such that it is virtually im-possible to conclude that they could have affectedthe results of the election.Even though the conduct involved herein was serious, itmay hardly be regarded as requiring a new election ifbut a single employee knew of the Employer's actionuntil after the balloting.The Board, however, has had occasion to note thatemployer threats or other improper conduct toward afew employees become the subject of repetition and dis-cussion among voters thus enlarging the affected audi-ence and the affects of the conduct. Thus, while thestatements to Harriston might not require a new electionthis is not the case if they had been disseminated amongvoters prior to the election.There is no evidence on the record concerning the di,-semination of the remarks of Ronald Douglas to Harris-ton among the voters prior to the election. Harriston'sson was an employee and observer for the Union at theelection. Presumably, he attended the union meeting theevening before the election and could have passed on in-10 Respondent's Motion for Summary Judgment is accordingly denied.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation of his father's confrontations with Douglasearlier that day if he had been told of it. Perhaps PercyHarriston, contrary to his prior assertion to RonaldDouglas, did in fact go to the union meeting and repeat-ed the conversation to others at the meeting. Perhaps theevents were the subject of employee discussion at theEmployer's party that night. Such speculation is withoutprofit, however, for Harriston was not asked whether hetold others of his confrontation with Douglas or whensuch subsequent discussion took place, if at all. I cannotfind on this record that he did or did not repeat whathappended to anyone before the election was over.The burden of going forward with evidence support-ing election objections falls to the objecting party, theUnion here. Therefore, it would appear that the lack ofevidence concerning Harriston's dissemination of thethreats he received from Ronald Douglas to otherswould require a finding that no other employees learnedof the matter before the election and that conduct was deminimis. The Board, however, has created a specific"presumption of repetition" regarding statements madeduring an election campaign. Sol Henkind, an individual,d/b/a Greenpark Care Center, etc., 236 NLRB 683 (1978),and cases cited therein at 684, fn. 12. The Board pre-sumes that conduct is described to other employees.Given that presumption I find the burden on this aspectof the case shifts to the Employer. The Employer mustprove that the conduct was not disseminated prior to theelection. Noting the Employer's failure to adduce evi-dence to meet its burden of showing that further dissemi-nation had not occurred, I find that the remarks to Har-riston were the subject of repetition and discussionamong voters before the election and, therefore, theimpact of Douglas' threats was widespread and no deminimis. I shall therefore recommend that Union's Ob-jection 2 be found to have merit. '2. Objection 3Objection 3 alleges that the presence of the Employ-er's agents at various voting locations affected the out-come of the election. The sole evidence offered in sup-port of the objection is that discussed, supra, concerningSanford Douglas. I find that the conduct involved didnot rise to the level requiring a new election. The Boardhas considered various situations involving employer in-trusion into the balloting process. Where, as here, theEmployer's agent did not engage in conversation withemployees and there was no evidence that employeesother than the observers saw the individual, the Boardhas not directed a new election. El Rancho Market, 235NLRB 468 (1978); Components, Inc., 197 NLRB 163(1972). But cf. Belk's Department Store of Savannah,Georgia, Inc., 98 NLRB 280 (1952). This is so evenwhere the agent may be assumed to have entered thearea out of curiosity rather than by mistake and evenwhere the employer agent lingered a few minutes afterbeing asked to leave. Murray Ohio Manufacturing Compa-" Indeed, even without the repetition found, the Board has frequentlyset aside elections based on few violations in a large unit. See, e.g., thecases cited in Greenpark Care Center, supra, fn. 10 at 684.ny, 156 NLRB 840, 853-854 (1966). Accordingly, I shallrecommend Objection 3 be found to be without merit.3. Other conduct-the Employer's preelection partyOn July 17, the Employer held an employees apprecia-tion dinner at a local restaurant for its employees. Some60-plus individuals attended, virtually all of whom wereemployees. All the partners attended. An employer-pre-pared flyer advertised the event and announced that"door prizes" would be awarded. The flyer listed thedoor prizes:A weekend trip to Reno-all paid, 12 weekends useof new Thrify "Rent-a-Car," AM/FM stereo withTape, Color TV, Five $20 cash door prizes (comeearly for best chance), five cases of beer, $174 ofGroceries-I yr. union dues, four radial tires for yourcar, Good food and drinks.All advertised items were awarded to attending employ-ees. The prizes described cost the Employer about$2,000. 12Respondent was founded some 50 years before 1980.Although Respondent's principals had intended to have a50th anniversary celebration, the date of the instant partywas selected after the representation petition had beenfiled and the election date selected. It can be reasonablyinferred from the selection of the day preceding the elec-tion, the title of the gathering, and the reference to uniondues in the door prize announcement, that neither theemployer nor the employees were unaware of the elec-tion to be held the following day. I consider the party tobe a preelection party, rather than an unrelated occur-rence.The Board has held that employer-supplied free din-ners and cocktails at preelection voluntary employeemeetings are legitimate campaign techniques. NorthernStates Beef, Inc., 226 NLRB 365 (1976); Ohmite Manufac-turing Company, 111 NLRB 888 (1955). Thus the dinnerand drinks, standing alone, are not objectionable.Prizes or raffles are not regarded by the Board per seobjectionable, but are considered in light of all attendantcircumstances. Hollywood Plastics, Inc., 177 NLRB 678(1969). As to the effect of door prizes awarded to em-ployees prior to voting, the test is more specifically ex-pressed by the Board in Thrifty Drug Company, 217NLRB 1094, 1095 (1975):..[w]ere the prizes of sufficient value as to createin the minds of the winners a feeling of obligationto favor the Employer's position.In considering the application of this standard it is im-portant to distinguish between Board cases which ad-dress different factual situations. The prizes in the instantcase were not given to unit employees generally butwere offered only to those who attended the Employer's12 The parties stipulated to the cost of these items, save for that of therental car use which I have roughly estimated as about $200. On my ownmotion I correct the transcript to change the statement of Respondent'scounsel from "No stipulation" to "So stipulated."272 DOUGLAS PARKING COMPANYparty. 13Further, we are not dealing with rafes inwhich prizes are awarded after the balloting is conclud-ed. Thus, the inducement to be measured is not the pree-lection value of the probability of winning a prize afterthe election but rather the prize itself. The prizes hereinwere awarded before the vote. 14The monetary value of the prizes awarded herein wassubstantial. I am aware of no Board cases dealing withclosely equivalent values.15 The prizes were numerouswith five prizes representing substantial benefit to thewinning employees. The remaining 22 prizes of cash,cases of beverage, and free automobile use,'6while notof great value were not minimal gratuities. Certainly thenumber of employees receiving prizes was sufficient toinfluence the outcome of the election if, in fact, thevoters were influenced by the awards.Considering all of the circumstances surrounding theinducements, I conclude that the size and extent of distri-bution of the Employer's door prizes given the eveningbefore the election destroyed the laboratory conditionsnecessary for a free and fair election. There must be alimit to an employer's beneficence to potential voters.Clearly, at some point the prizes become too much.While there seems to be no clear line between properand improper inducements other than the Thrifty DrugCompany admonition quoted supra, I find that the demar-cation line has been crossed here. The prizes awardedwere of sufficient number and value that it is likely thatthe receiving employees felt an obligation to favor theEmployer's position. Such a risk is inherently destructiveof the laboratory conditions the Board seeks to maintainin its election procedures. Accordingly, I shall recom-mend that the conduct described be found to require anew election be held.4. Summary and recommendation for new electionThe Union's Objections I and 4 were not before mefor resolution. Objection 3 has been found to lack meritand I shall recommend it be overruled. Objection 2 hasbeen found to have merit and I shall recommend it besustained. I have also found the "other conduct" de-scribed above also required a new election be held toinsure a free and reasoned selection of alternatives by'l An importatnt distinction inducements to the unit generally areviewed with greater suspicion by the Board. See, e.g., General Cable Cor-poration, 170 NLRB 1682 (1968)"4 Board cases also distinguish between inducements at meetings whichare scheduled at a time when an election is not eminent and meetingsclosely preceding the election date See, for example, Jacqueline Cochran.Inc., 177 NI.RB 837 (1969).i' In Drilco, a division of Smith Management, Inc., 242 NLRB 20(1979), the Board considered the effect of a raffle of an all-expense-paidtrip for two from the Texas facility to, at the option of the employee,Disneyland, Disneyworld, or Hawaii The Board commented:Here, the size of the leading prize is so great as to divert the atten-tion of employees away from the election and its purpose. In addi-tion, such a substantial prize inherently induces those eligible to votein the election to, support the Employer's position. 1242 NLRB at21.]1le Although the record is not ilear. I have assumed that the prizeswere awarded separately i.e , 12 awards of automobile use, 5 awards of acase of beer, and 5 axsards of $20. I also assume that no employee re-ceived more than one prize These assumptions do not affect my conclu-sion, howeveremployees and shall recommend the Board so find.Based on all of the above findings I recommend that theBoard order a new election herein consistent with Boardprocedure.Upon the above findings of fact and the entire recordherein, I make the following:CONCLUSIONS OF LAWi. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Teamsters and the Machinists, and each ofthem, are labor organizations within the meaning ofSection 2(5) of the Act.3. Respondent interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed themin Section 7 of the Act by creating the impression thattheir union activities were under surveillance and bythreatening employees with discharge because of theirunion activities, all in violation of Section 8(aX1) of theAct.4. The unfair labor practices noted above affect com-merce within the meaning of Section 2(6) and (7) of theAct.5. Except as described above, Respondent has notcommitted any violations of the Act as alleged in thecomplaint.6. By the conduct found objectionable in the sectionentitled "The Union's Objections," Respondent has pre-vented the holding of a fair election and such conductwarrants setting aside the election conducted on July 18,1980, in Case 32-RC-2902.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER "The Respondent, Douglas Parking Company, Oakland,California, its officers, agents, and successors, and as-signs, shall:1. Cease and desist from:(a) Threatening employees with discharge because oftheir union activities.(b) Creating the impression among employees thattheir union activities are under surveillance.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at Oakland, California, and vicinity locationscopies of the attached notice marked "Appendix."1817 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theetoshall be deemed waived for all purposes.is In the event that thi: Order is enforced by a Judgment of a UnitedStates Court oif Appeals, the words in the notice reading "Posted byCo.tinxwd273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed by its au-thorized representative, shall be posted by Douglas Park-ing Company, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Douglas Parking Company to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint as amend-ed be, and it hereby is, dismissed in all other aspects andthat all motions inconsistent with the above are herebydenied.IT IS FURTHER ORDERED that the Union's Objection 2be sustained, the other conduct described in the sectionof this Decision entitled "Other Conduct" be found torequire a new election, and that the results of the elec-tion held by the Board in Case 32-RC-1075 be set aside,and that said case be remanded to the Regional Directorfor Region 32 for the purpose of conducting a new elec-tion at such time as he deems the circumstances permitthe free choice of a bargaining representative.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT threaten employees with dischargebecause of their union activities.WE WILL NOT create the impression among ouremployees that their union activities are under sur-veillance.WE WILL NOT in any like or related manner vio-late the provisions of the National Labor RelationsAct.DOUGLAS PARKING COMPANY274